Per Curiam.

In our opinion subdivision 4 of section 1897 and subdivision 5 of section 1898 of the Penal Law are not unconstitutional because of vagueness. The intent of the Legislature appears clearly therein and, accordingly, they must be construed so as to effect that intent (1 McKinney’s Cons. Laws of N. Y., Statutes, §§ 92, 95, 111). The literal meaning of words may not defeat the manifest intent of a statute (Matter of Capone v. Weaver, 6 N Y 2d 307; People v. Bell, 306 N. Y. 110, 114). Although the facts and circumstances shown by this record might occasion serious doubt as to whether the proper defendant has *364been charged, the information is sufficient in form and meets the requirements of the Code of Criminal Procedure.
The order should be unanimously reversed on the law, motion to dismiss information and for other relief denied, and information reinstated.
Concur — Hargett, Gtjlotta and Baker, JJ.
Order reversed, etc.